Case 1:14-ml-02570-RLY-TAB Document 14349-1 Filed 09/18/20 Page 1 of 2 PageID #:
                                  100913



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 In Re: COOK MEDICAL, INC., IVC FILTERS                Case No. 1:14-ml-2570-RLY-TAB
 MARKETING, SALES PRACTICES AND                        MDL No. 2570
 PRODUCTS LIABILITY LITIGATION


 This Document Relates to All Actions


                  CASE MANAGEMENT ORDER NO. [__]
     (CASE MANAGEMENT ORDER ADDRESSING REFILING AND DISMISSALS
                        WITHOUT PREJUDICE)

         This Order shall govern (1) all cases transferred to this Court by the Judicial Panel on

 Multidistrict Litigation, including those cases identified in the original Transfer Order and those

 subsequently transferred as tag-along actions; (2) all cases filed in or removed to this MDL; and

 (3) all dismissals of those cases following the entry of this Order.

         The formation of this MDL recognized the need for the consolidated handling of various

 pretrial and trial proceedings before a single judge in United States District Court for the

 Southern District of Indiana. Several recent filings in this Court and re-filings of cases involving

 Cook IVC filters in other federal district courts and state courts have demonstrated confusion and

 inconsistency in the refiling and further prosecution of actions that this Court has dismissed

 without prejudice.

         The Court therefore finds good cause for an Order that provides predictability, certainty,

 consistency, and finality in the treatment of dismissals without prejudice.

         Therefore, pursuant to the Court’s authority under Rule 41 to set the terms for the

 dismissal of actions,




 US.129276543.05
Case 1:14-ml-02570-RLY-TAB Document 14349-1 Filed 09/18/20 Page 2 of 2 PageID #:
                                  100914



         IT IS HEREBY ORDERED:

         1.        Any party seeking the dismissal without prejudice of any case in this MDL,

 whether through stipulated dismissal under Rule 41(a)(2), court order under Rule 41(b), or

 otherwise, shall include in the proposed order of dismissal the following language:

         Should Plaintiff wish to refile this action, Plaintiff must refile this action in the
         Southern District of Indiana. If Plaintiff refiles his/her case in any jurisdiction
         other than the Southern District of Indiana, however, this dismissal will
         automatically convert to a dismissal with prejudice.

         2.        Should the Court enter an Order dismissing a case without prejudice that omits

 the language in paragraph 1 above, either party may request that the Order of dismissal be

 amended to include this language.



 SO ORDERED: ______________


                                               RICHARD L. YOUNG
                                               United States District Court
                                               Southern District of Indiana




                                                  2
 US.129276543.05
